DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on January 7, 2022 are entered into the file. Currently, claims 1, 8, 10, 14, 19, 20, 21 and 22 are amended; claims 4 and 12 are cancelled; claims 15-18 are withdrawn; resulting in claims 1-3, 5-11, 13, 14, 19, 20, 21 and 22 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13, 14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernegger et al. (US 2011/0008591; previously cited) in view of DeMille (US 2015/0230525) and further in view of Cincotti et al. (US 2009/0154777; previously cited).
Regarding claims 1, 2, 9, 10, 11, 21 and 22, Bernegger et al. teaches a camouflage pattern used for an article of manufacture (camouflage system), such as clothing, a vehicle, fabric or outdoor equipment, wherein the camouflage pattern includes a composite image of a simulated three-dimensional natural underwater environment having fish species therein (Figures 1-5, [0007-0009, 0019-0052]). Bernegger et al. teaches that the camouflage pattern is comprised of photographic realistic images of the natural underwater environment and of the fish species depicted therein ([0029, 0033-0052]). 
The camouflage pattern is comprised of a plurality of background images (base layer set) and foreground images (detail layer set) of natural underwater environmental 
Bernegger et al. does not expressly teach the newly amended limitation requiring that a geometric pattern layer comprised of a continuous pattern of polygonal shapes is applied over the background images (base layer). DeMille teaches a hunting camouflage comprising a base layer of colors or patterns typical for the environment where the camouflage will be used, and further comprises an artificial pattern of a photoluminescent ink applied thereon, wherein the pattern can be comprised of straight lines, blocks (i.e. polygonal), squares (i.e. polygonal) or other shapes ([0009-0011, 0014-0021]. The artificial pattern of a photoluminescent ink allows for the wearer to be visible to the human eye in low light or zero light conditions but not to ungulates such as deer, moose or elk, which avoids the issue of the ungulates being startled and fleeing while at the same time maintaining high visibility for the hunter to other hunters, enhancing safety ([0009-0011, 0014-0021]). As both Bernegger et al. and DeMille are directed to camouflage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the camouflage pattern taught by Bernegger et al. to include the artificial pattern of a photoluminescent ink in the form of blocks or squares in a continuous pattern, including tessellation, to allow the wearer to be clearly visible to the human eye in low light or zero light conditions maintaining high visibility to other hunters in the area to enhance safety. 
Bernegger et al. teaches that the camouflage pattern is a realistic, photographic quality scene of an underwater environment having a three-dimensional effect, wherein 
Cincotti et al. teaches a site-specific photographic camouflage arrangement including digital photographic images and distorting disruptive patterns placed on the digital photographic images to create visual confusion to disguise the recognizable form of a camouflage object by breaking up the outline (Abstract, Figure, 1A,1B, [0029-0054]). Cincotti et al. teaches that the photographic images can be manipulated such that the site-specific photographic camouflage contains unnaturally occurring image distortions to aid in inhibiting the ability to easily distinguish the proper depth of field perception of the resultant camouflage ([0038-0054]). The camouflage patterns have portions or areas of one or more photographic images that are site-specific for the intended operating environment in which the camouflage will be used, wherein the areas have different magnifications of different focal lengths (semi-focused) creating visual distortions within the patterns ([0038-0054]). Certain areas can be in focus at one focal length, while another specific area can have a different focal length, including improper focal lengths (unfocused) lending to a blurred distortion that appears out of visual focus ([0038-0054]). The different focal lengths and improper focal lengths create camouflage patterns having blurred distortions that create visual confusion for the 
As both Bernegger et al. and Cincotti et al. teach camouflage patterns utilizing images of a natural environment in which the camouflage pattern will be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the different focal lengths (semi-focused) and improper focal lengths (unfocused) for the images as taught by the camouflage pattern of Cincotti et al. combined with the images for the plurality of background images (base layer set) taught by Bernegger et al. to result in a camouflage pattern with enhanced visual confusion for the observer and/or an electronic or optical device, resulting in difficulty focusing on the physical item and/or determining a correct distance between the device and the physical item which aids in camouflaging and protecting the physical item. 
Bernegger et al. does not expressly teach that the foreground images (detail layer set) comprises a high definition image layer. Bernegger et al. does teach that the camouflage pattern is a realistic, photographic quality scene of an underwater environment having a three-dimensional effect, wherein the images are manipulated in computer graphics software to form a composite image which depicts the actual underwater environment that is desired ([0036-0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize images for the foreground (detail layer set) that include a high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic.
Regarding claim 3, Bernegger et al. in view of DeMille and Cincotti et al. teach all the limitations of claim 1 above, and while Bernegger et al. does not expressly teach that the background images (at least one set of base layers) include at least one high definition image layer, the reference does teach that the camouflage pattern is a realistic, photographic quality scene of an underwater environment having a three-dimensional effect, wherein the images are manipulated in computer graphics software to form a composite image which depicts the actual underwater environment that is desired ([0036-0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize images for the background (at least one set of base layers) that include a high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic.  
Regarding claim 5, Bernegger et al. in view of DeMille and Cincotti et al. teach all the limitations of claim 1 above, and Bernegger et al. further teaches that the foreground (detail layer set) comprises images of natural underwater environmental elements such as water grasses, rocks, branches, water plants, logs, sands, corals and combinations thereof (Figures 1-5; [0033-0043]).
Bernegger et al. does not expressly teach that the foreground images (at least one set of detail layers) includes multiple high definition image layers. Bernegger et al. does teach that the camouflage pattern is a realistic, photographic quality scene of an underwater environment having a three-dimensional effect, wherein the images are manipulated in computer graphics software to form a composite image which depicts the actual underwater environment that is desired ([0036-0048]). It would have been 
Regarding claims 6 and 13, Bernegger et al. in view of DeMille and Cincotti et al. teach all the limitations of claims 1 and 10 above, and Bernegger et al. teaches that the images used for the foreground images (detail layer set) are photographic images of the intended underwater environment such as water grasses, rocks, branches, water plants, logs, sands, corals and combinations thereof (Figures 1-5; [0033-0043]).
The reference does not expressly teach that the foreground images (detail layer set) comprises at least three high definition layers each of different natural objects.
Bernegger et al. does teach that the camouflage pattern is a realistic, photographic quality scene of an underwater environment having a three-dimensional effect, wherein the images are manipulated in computer graphics software to form a composite image which depicts the actual underwater environment that is desired ([0036-0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple images for the foreground (detail layer set) that include a high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic. 
Regarding claim 7, Bernegger et al. in view of DeMille and Cincotti et al. teach all the limitations of claim 1 above, and while Bernegger et al. teaches that the camouflage pattern is comprised of photographic realistic images of the natural underwater 
Regarding claims 8, 14, 19 and 20, Bernegger et al. in view of DeMille and Cincotti et al. teach all the limitations of claims 1 and 10 above, and Bernegger et al. further teaches that the images and the fish can comprise various colorations including any shade of blue-green, green or yellow, from light green to dark green, to blue green, from yellow to yellow-green for the images in the background images (base layer set) and the foreground images (detail layer set) and fish coloration may include gray, silver, silver-brown, green, blue, blue-green, yellow, yellow-green, black, white and combinations thereof. The reference does not expressly teach that the background images (base layer set), foreground images (detail layer set) and the midground images  comprise a first range of orange colors, the range comprising blaze orange and a second range of colors from gray to black.
DeMille further teaches that the color of the photoluminescent inks or dyes used in the artificial pattern (geometric pattern) can be blaze orange or another version of orange or red that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any color combination, including orange, and gray to black color ranges as accent or blending colors based upon the desired concealment in the environment in which the camouflage is used in, , as well as include blaze orange or any other variation of orange as taught by DeMille to utilize a color that is visible to other hunters in the area but not to ungulates. 



Claims 1-3, 5-11, 13, 14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Conk (US 2002/0110652; previously cited) in view of DeMille (US 2015/0230525) and further in view of Cincotti et al. (US 2009/0154777; previously cited).
Regarding claims 1, 2, 5, 9, 10, 11, 21 and 22, Conk teaches a camouflage pattern that combines photographic images in a composite image that blends realistically into the landscape by using synthetic perspective, wherein the photographic images are selected to reflect the arrangement and density of landscape features in the intended environment, the camouflage pattern can be applied to a fabric substrate ([0014-0019, 0021-0022, 0051-0094, 0105]). The camouflage pattern is comprised of a plurality of 
Conk does not expressly teach the newly amended limitation requiring that a geometric pattern layer comprised of a continuous pattern of polygonal shapes is applied over the background images of ground cover (base layer set). DeMille teaches a hunting camouflage comprising a base layer of colors or patterns typical for the environment where the camouflage will be used, and further comprises an artificial pattern of a photoluminescent ink applied thereon, wherein the pattern can be comprised of straight lines, blocks (i.e. polygonal), squares (i.e. polygonal) or other shapes ([0009-0011, 0014-0021]. The artificial pattern of a photoluminescent ink allows for the wearer to be visible to the human eye in low light or zero light conditions but not to ungulates such as deer, moose or elk, which avoids the issue of the ungulates being startled and fleeing while at the same time maintaining high visibility for the hunter to other hunters, enhancing safety ([0009-0011, 0014-0021]). As both Conk and DeMille are directed to camouflage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the camouflage pattern taught by Conk to include the artificial pattern of a photoluminescent ink in the form of blocks or squares in a continuous pattern including tessellation, in the midground to allow the wearer to be clearly visible to the human eye 
Conk teaches that the features of the intended landscape in which the camouflage will be used are photographed both far away and close up, with several photographs being taken to obtain all the desired landscape features in the desired levels of daylight, and the photographs can be manipulated using a computer graphics program to form the resultant camouflage ([0081-0108]). 
Conk does not expressly teach that the plurality of background images of ground cover (base layer set) comprise a plurality of unfocused image layers and a plurality of semi-focused image layers. Cincotti et al. teaches a site-specific photographic camouflage arrangement including digital photographic images and distorting disruptive patterns places on the digital photographic images to create visual confusion to disguise the recognizable form of a camouflage object by breaking up the outline (Abstract, Figure, 1A, 1B, [0029-0054]). Cincotti et al. teaches that the photographic images can be manipulated such that the site-specific photographic camouflage contains unnaturally occurring image distortions to aid in inhibiting the ability to easily distinguish the proper depth of field perception of the resultant camouflage ([0038-0054]). The camouflage patterns have portions or areas of one or more photographic images that are site-specific for the intended operating environment in which the camouflage will be used, wherein the areas have different magnifications of different focal lengths (semi-focused) creating visual distortions within the patterns ([0038-0054]). Certain areas can be in focus at one focal length, while another specific area can have a different focal length, including improper focal lengths (unfocused) lending to a blurred distortion that 
As both Conk and Cincotti et al. teach camouflage patterns utilizing images of a natural environment in which the camouflage pattern will be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the different focal lengths (semi-focus) and improper focal lengths (unfocused) for images as taught by the camouflage pattern of Cincotti et al. combined with the plurality of background images of ground cover (base layer set)  taught by Conk to result in a camouflage pattern with enhanced visual confusion for the observer and/or an electronic or optical device, resulting in difficulty focusing on the physical item and/or determining a correct distance between the device and the physical item which aids in camouflaging and protecting the physical item. 
Conk does not expressly teach that the foreground images of large elements (detail layer set) comprise multiple high definition image layers, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize images for the foreground images of large elements (detail layer set) that include a high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic. 
Regarding claim 3, Conk in view of DeMille and Cincotti et al. teaches all the limitations of claim 1 above, and Conk further teaches that the features of the intended landscape in which the camouflage will be used are photographed both far away and close up, with several photographs being taken to obtain all the desired landscape features in the desired levels of daylight, and the photographs can be manipulated using a computer graphics program to form the resultant camouflage ([0081-0108]). 
Conk does not expressly teach that the background images of ground cover (at least one set of base layers) comprise at least one high definite image layer, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize images for the background images of ground cover (at least one set of base layers) that include a high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic. 
Regarding claims 6 and 13, Conk in view of DeMille and Cincotti et al. teaches all the limitations of claims 1 and 10 above, and while Conk teaches that the features of the intended landscape in which the camouflage will be used are photographed both far away and close up, with several photographs being taken to obtain all the desired landscape features in the desired levels of daylight, and the photographs can be manipulated using a computer graphics program to form the resultant camouflage ([0081-0108]). 
Conk does not expressly teach or that the foreground images of large elements (detail layer set) comprise at least three high definition image layers, however, such a modification would have been obvious to one of ordinary skill in the art before the 
Regarding claim 7, Conk in view of DeMille and Cincotti et al. teaches all the limitations of claim 1 above, and Conk further teaches that the camouflage pattern can include imagery from a sagebrush environment (macro-environment) and also include images of small bushes and low ground cover (micro-environment) of the natural environment ([0021]). 
Regarding claims 8, 14, 19 and 20, 
The reference does not expressly teach that the background images of ground cover (base layer set), midground images of mid-size elements; and foreground images of large elements (detail layer set) comprise a first range of colors including blaze orange and a second range of colors from gray to black. DeMille further teaches that the color of the photoluminescent inks or dyes used in the artificial pattern (geometric pattern) can be blaze orange or another version of orange or red that is typically visible in a spectrum above 670 nanometers which is visible to humans but not to ungulates ([0015-0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any color combination for he various layers, including blaze orange and gray to black color ranges as accent or blending colors based upon the desired concealment in the environment in which the camouflage is used in, desired coloration, shading, etc., as well as include blaze orange or any other variation of orange as taught by DeMille to utilize a color that is visible to other hunters in the area but not to ungulates. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 8, 14, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are overcome by Applicants amendments to the claims in the response filed January 7, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13, 14, 19-22 have been considered but are moot as they do not address the new combination of references applied in the office action above to address the newly added limitation to independent claims 1 and 10. 
The Applicants arguments presented on pages 6 through 10 are directed to the combinations of Bernegger in view of Cincotti et al. and the combination of Conk in view of Cincotti et al. not teaching the newly added limitation requiring that the geometric pattern layer comprises a continuous pattern of polygonal shapes recited by independent claims 1 and 10. In light of the amendments, a new reference to DeMille is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785